Citation Nr: 0605113	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-07 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for asbestosis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In May 2005, the veteran testified before the 
undersigned Veterans Law Judge at the RO.  A transcript of 
the hearing is associated with the claims file.  The Board 
remanded the case in August 2005 in order to develop 
additional evidence.  

The Board has granted the veteran's motion to advance his 
case on the docket pursuant to 38 U.S.C.A. § 7101 (West 2002) 
and 38 C.F.R. § 20.099(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that his service-connected asbestosis 
is more severely disabling than reflected by the current 30 
percent evaluation.  See page four of hearing transcript.  

The RO granted service connection for asbestosis in May 2003 
and assigned, from March 5, 2002, an initial 30 percent 
evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 
(Code) 6833 (2005).  Pursuant to that code, a 30 percent 
rating is assigned when, on pulmonary function testing, there 
is a forced vital capacity (FVC) of 65 to 74 percent 
predicted; or, when Diffused Capacity of the Lung for Carbon 
Monoxide by the Single Breath method (DLCO (SB)) is 56 to 65 
percent predicted.  A 60 percent rating is assigned for FVC 
of 50 to 64 percent predicted; or, DLCO (SB) of 40 to 55 
percent predicted; or, maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent disability evaluation is assigned 
where FVC is less than 50 percent; or, DLCO (SB) is less than 
40 percent of predicted; or, maximum exercise capacity is 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; or, where there is cor 
pulmonale or pulmonary hypertension; or, where the claimant 
requires outpatient oxygen therapy.  Id.

In the veteran's case, the RO appears to have assigned a 30 
percent evaluation based on a May 2002 VA pulmonary function 
test (PFT), reflecting a FVC evaluation of 66.4 percent.  The 
Board observes that PFT testing was accomplished in September 
2005.  It was noted that the veteran had moderate to severe 
restrictive impairment.  The PFT reports of record, including 
the one conducted in September 2005, do not include findings 
relating to DLCO (SB) findings or findings relating to the 
veteran's maximum oxygen consumption with cardiorespiratory 
limit or whether he experiences problems such as pulmonary 
hypertension or cor pulmonale.  Therefore, they are 
inadequate to evaluate whether the veteran is entitled to a 
disability rating in excess of 30 percent for his service-
connected asbestosis.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires that the 
veteran be provided a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  As 
such, a remand is in order.

Also, as the rating ultimately assigned for the veteran's 
asbestosis could affect the resolution of his claim for TDIU, 
the Board finds these issues to be inextricably intertwined.  
Harris v Derwinski, 1 Vet. App. 80 (1991); see also Holland 
v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated 
on a particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  As a result, the adjudication of the latter 
issue must be deferred pending resolution of the increased 
rating claim.


To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO should schedule the appellant 
for a VA respiratory examination to 
determine the severity of his service-
connected asbestosis.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and that fact should be so 
noted in the medical report.  Clinical 
analysis of his asbestosis should include 
pulmonary function tests that provide 
Forced Vital Capacity (FVC), Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)), 
and maximum exercise capacity results 
required by the rating schedule (Code 
6833).  The examiner should also 
specifically indicate whether the 
appellant has cor pulmonale, pulmonary 
hypertension, and/or the necessity for 
oxygen therapy.  All necessary tests 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report.  All 
findings should be made part of an 
examination report, a copy of which must 
be made part of the claims folder.

2.  Upon receipt of the VA examiner's 
report, the RO should conduct a review to 
verify that all of the requested 
information has been offered.  If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions. 


3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to an 
evaluation greater than 30 percent for 
asbestosis, from March 5, 2002, and the 
matter of entitlement to TDIU benefits.  
In re-adjudicating the increased rating 
claim, the RO should consider the 
provisions of the decision in Fenderson 
v. West, 12 Vet. App. 119 (1999).  The RO 
should ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If either of the benefits 
sought are not granted, the RO should 
furnish the veteran a supplemental 
statement of the case.  The veteran 
should be afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


